 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN HAMMLER,                                    No. 2:16-cv-1153-JAM-EFB P
12                         Plaintiff,
13            v.                                        ORDER
14    HUDSON, et al.,
15                         Defendants.
16

17           Plaintiff is a California Department of Corrections and Rehabilitation (“CDCR”) inmate

18   proceeding without counsel in an action brought under 42 U.S.C. § 1983. He requests an

19   extension of time to file his objections to the November 28, 2018 findings and recommendations.

20           Plaintiff’s request (ECF No. 52) is granted and plaintiff has 30 days from the date this

21   order is served to file his objections.

22           So ordered.

23   Dated: December 17, 2018.

24

25

26

27

28
